ORDER

PER CURIAM.
Vernon Buchanan (Movant) appeals the judgment and order of the St. Louis County Circuit Court denying his Rule 24.035 Motion to Vacate, Set Aside, or Correct Conviction and Sentence following the execution of sentence for delivery of a controlled substance in violation of Section 195.211 RSMo 1994.
On appeal, Movant contends the trial court erred by denying his Rule 24.035 motion because: (1) his counsel filed his amended Rule 24.035 Motion (Amended Motion) one day late and the record does not reflect the reason for counsel’s failure to file the Amended Motion timely so that there is an issue of fact to be determined by the motion court; and (2) in the alternative to point one, he received ineffective assistance of counsel in that he pled guilty believing that he had to do so because his counsel was not prepared and his counsel’s failure to inform him that she was getting ready for trial rendered his guilty plea involuntary, unknowing, and unintelligent.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).